 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCapitol Steel and Iron Company and Shopmen'sLocal Union No. 546, affiliated with Interna-tional Association of Bridge, Structural and Or-namental Iron Workers. Case 16-CA-13380-1August 17, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 24, 1988, Administrative Law JudgeWilliam N Cates issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe complaint alleges that the Respondent, Cap-itol Steel and Iron Company (CSIC or the Re-spondent), is a successor corporation to CapitolSteel Corporation (Capitol Steel) and has violatedSection 8(a)(5) and (1) of the Act by refusing torecognize and bargain with Shopmen's LocalUnion No 546, affiliated with International Asso-Workers (the Union), which had represented Cap-itol Steel's shop employees in the Oklahoma Cityfacility 1 The judge concluded that the Respondentis a substantially and fundamentally different busi-ness from Capitol Steel, is thus not a successor toCapitol Steel, and therefore has not violated Sec-tion 8(a)(5) and (1) The General Counsel has ex-cepted to these conclusions, and we find merit inthe exceptionsA Evidence Concerning Successors/upThe facts, as set forth in the judge's decision andsupplemented by other facts established by uncon-troverted record evidence that was not discredited,may be summarized as followsThe Union represented Capitol Steel's produc-tion and maintenance employees, and its mostrecent contract expired in May 1986 Capitol Steelfabricated structural steel for use in powerplants,commercial buildings, and highway bridges Fromthe mid-1960s until about 1982, Capitol Steel spe-cialized in building powerplants According to'Capitol Steel operated a second facility in Houston, Texas, which isnot involved in this caseJohn Nesom,2 powerplant construction totallyceased about 1982 Capitol Steel's largest bridgecontract, totaling $5 million, was for the BohBrothers project Capitol Steel obtained this con-tract in 1983 and was working on it at the time itceased operation in 1985 In October 1985, CapitolSteel reduced its shop work force from about 163to 127 In November 1985, Capitol Steel further re-duced its work force, closed down all work bays,except bays 1 and 2, and operated with 20 shopemployees until ceasing operations on December12, 1985 Capitol Steel filed for bankruptcy in thelatter part of 1985From the time Capitol Steel ceased operationsuntil the last week of January 1986, Nesom was in-volved in the "winding down" of Capitol SteelAlso, during early 1986 Nesom, as an individual,investigated several possibilities that he hopedwould result in another steel business locating atthe Capitol Steel facility Further, throughout 1986there were frequent meetings involving Nesom andunion officials These meetings included discussionson a variety of issues including the possibility of re-opening the facility, and the need for documenta-tion so that Capitol Steel's former employees couldreceive unemployment compensationAccording to Nesom's testimony, m January -1986 an individual named Don Chevas was tryingto arrange a takeover of the bankrupt CapitolSteel In the course of that effort, Nesom, who atthat tune was still working for Capitol Steel, JackWellborn, Capitol Steel's controller (who wasworking with Chevas), and Bill Sorensen, a repre-sentative for the owner of the plant's facility, metwith union officials This meeting was held to de-termine if Nesom could work things out with thelandlord, the bankruptcy court, Boh Brothers, theemployees, and the Union so that the Boh Brothersproject could be completed 3 This plan apparentlydid not succeedRespondent CSIC was incorporated in February1986 Barbara Nesom, John Nesom's wife, is themajor shareholder, chairperson, and chief executiveofficer of the Respondent The Respondent is certi-fied as a "Disadvantaged Business Enterprise-Women's Business Enterprise"According to Nesom's testimony, he initiated thenext meeting between him and the union officialsThis meeting was prompted by an investor, Solo-mon Kadmany, who had expressed an interest inbuying Capitol Steel's facilities in both Oklahoma2 John Nesom is the Respondent's president and the former vice presi-dent and sales manager of Capitol Steel3 Nesom testified that he was asked to join Chevas' effort but did notdo so and that this meeting did not have anything to do with the creationof CSIC299 NLRB No 61 CAPITOL STEEL & IRON CO485City and Houston, "reactivating the entire oper-ation using [the Respondent] to operate the facilitywith [Kadmany] bemg an investor" Kadmany alsoasked about the Union at the plant Nesom andKadmany met with the union officials At thismeeting Nesom stated to the union officials that ifthe "situation could be pulled together and res-tructed" they would need manpower However,Kadmany did not become an investor in the Okla-homa City facilityAlthough Nesom did not have control of theplantsite during April and May 1986, he was in thefacility, under the direction of Boh Brothers andthe authorization of the bankruptcy court and Cap-itol Steel, in order to "load out" the uncompletedBoh Brothers project, i e, remove project materialsand equipment Some of the former employees ofCapitol Steel were called to help with the removalAccording to the uncontradicted testimony of oneof these employees, who at the time of the hearingwas the Union's president, the employees werepaid with checks drawn on the RespondentOn June 14, 1986, Capitol Steel's assets weresold at public auction Total revenue from the salewas approximately $665,000 Nesom made the fol-lowing purchases on behalf of the Respondent (1)36 or 37 pieces of equipment (out of 500 offeredfor sale) for $25,000, (2) plate steel for $11,000, and(3) office furniture for $11,000 Included in the$25,000 for equipment was $7800 paid for a Grovercrane which CSIC thereafter leased out and hasnot used CSIC has purchased equipment fromother sources at a cost of $160,000The Respondent leased from Capitol BuildingCorporation4 14 of approximately 24 acres, mclud-mg 8 of 17 facilities, formerly leased by CapitolSteel in Oklahoma City Included in the lease wasequipment which Capitol Building Corporationpurchased at the auction of Capitol Steel's assetsThe Respondent officially took over the premiseson August 1, 1986Nesom further testified as follows Between thetime of the auction and the time the Respondentofficially took over the premises, CSIC was al-lowed to stay on the premises to protect its proper-ty During some of this time former Capitol Steelemployees were voluntarily working to clean thepremises so that the Respondent's operations couldbegin Also, during the period July through Sep-tember, the union representatives indicated toNesom that they were having a problem in obtain-ing documentation to substantiate their attempt toget unemployment compensation for the former4 Capitol Building Corporation had no relationship to Capitol Steelother than as lessor/lesseeemployees of Capitol Steel Nesom assisted theUnion as much as possible in that endeavorFor a time during 1986, the union officials cameby the plant every Friday morning to ask Nesomwhat jobs had been bid on, and when operationswould start Nesom responded by indicating a will-ingness to talk to the union officials and askingthem how they could help so that "we can put themen back to work" The union officials' responsewas that they could provide "good men" Nesomeven asked the union representatives if they couldhelp him obtain working capital or cash flow Theunion representatives gave Nesom a copy of theunion contract and told him to put in whateverchanges were necessary for him to be able to livewith the contract Nesom testified that he felt itwas up to the union representatives to make offersto him and that he was not in a position to makeoffers to them He agreed, however, to look at thecontract and get back with them after the first ofthe year (i e, 1987) Nesom admitted that he didnot get back in contact with the Union as he hadagreedBy August 26, 1986, the Respondent employed11 unit employees, 7 of whom had previouslyworked for Capitol Steel On October 5, 1987, theRespondent employed approximately 16 shop em-ployees, about 12 of whom had been employed atCapitol Steel in 1985According to Nesom's testimony, bay 1 is theRespondent's main production bay Bay 1 was oneof two bays that was used by Capitol Steel duringits last month of operation The Respondent'smajor business is the fabrication of steel for high-way bridgesOn October 5, 1987, the Union, by letter, re-quested a meeting with Nesom or a representativeregarding the Respondent's alleged successorshipto Capitol Steel The Union expressed its "contin-ued interest as the bargaining representative foryour employees" On November 11, 1987, theunion district representative telephoned Nesom re-garding the October 5, 1987 letter Nesom repliedthat he was willing to meet with the Union only ifthe Union did not take the position that the Re-spondent was a successor to Capitol Steel TheUnion filed the charge in this case on November16, 1987B The Judge's DecisionThe judge found that there was no substantialcontinuity of business operations between CapitolSteel and the Respondent Thus, he concluded thatthe Respondent was not a successor to CapitolSteel, that it accordingly had no obligation to rec- 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDogmze the Union, and has therefore not engaged inthe alleged unfair labor practicesThe judge acknowledged that former CapitolSteel employees constituted a majority of the Re-spondent's shop employees on the date of theUnion's demand, but concluded that they workedunder materially different conditions The judgenoted that the Respondent is certified as a disad-vantaged enterprise and concluded that, as a conse-quence, its organizational structure and marketingmethods were significantly different from CapitolSteel's In concluding that the Respondent was nota successor to Capitol Steel, the judge also empha-sized the reduction in the work area used for steelfabrication, the change in the type of steel fabrica-tion, the reduction in the work force, the elimina-tion of job classifications, a less formal managementatmosphere, the use of only a small percentage ofCapitol Steel equipment, and the acquisition of anew group of customers The judge also found thatthere was an 8-month hiatus between the closing ofCapitol Steel and the opening of the Respondentand that this weighed against a finding of succes-sorshipC The General Counsel's ExceptionsIn excepting to the decision, the General Coun-sel contends that the judge made several errors inhis findings and conclusions of law, leading to anerroneous conclusion that the Respondent is not asuccessor to Capitol Steel The General Counselpoints to uncontroverted evidence that, he argues,was either not mentioned by or was given insuffi-cient weight by the judge The General Counseltakes issue with the judge's refusal, in comparingCapitol Steel with the Respondent, to use the char-acter of Capitol Steel's business immediately pre-ceding its shutdown as a basis for comparison TheGeneral Counsel contends that the judge accordedexcessive weight to financial and marketmgchanges, changes in the customer base, and to theRespondent's engaging in various busmess enter-prises with which the unit employees have little in-volvement The General Counsel contends that infinding that the Respondent is not using the sameplant facilities in the same manner as Capitol Steelthe judge failed to consider that the Respondent'slease encompasses the production area used by thepredecessor and certain equipment used by thepredecessor The General Counsel also argues that(1) the decrease in the employee complement doesnot relieve the successor of the duty to bargain, (2)despite a reduction in the number of job classifica-tions the same functions are performed, and (3) theweight given by the judge to the difference in man-agement style between the two companies is exces-sive because that difference is merely the result ofdifferences between the sizes of the companies Fi-nally, the General Counsel contends that the hiatusof 7 or 8 months was insufficient to destroy succes-sorship statusD AnalystsIt has long been settled that an employer suc-ceeds to the collective-bargaining obligation of an-other employer if (1) a majority of its employees inan appropriate unit at, or after, the time at whichunion makes its bargaining demand are workerswho had been employed by the predecessor, and if(2) similannes between the two operations manifesta "substantial continuity' between the enterprises"Fall River Dyeing,Corp v NLRB, 482 U S 27, 41,43 (1987), citing, inter aim, NLRB v Burns SecurityServices, 406 U S 272, 280 fn 4 (1972) Here theUnion made a bargaining demand on October 5,1987, at a time when the Respondent had a shopwork force of 16 employees, a majority of whom(12) had worked for Capitol Steel 5 The closerquestion is whether there is a sufficient continuitybetween the enterprises For the reasons set forthbelow, we find, contrary to the judge, that there isThe factors for making the enterprise continuitydetermination were summarized by the SupremeCourt in Fall River, supra at 43, as follows[W]hether the business of both employers is es-sentially the same, whether the employees ofthe new company are doing the same jobs inthe same working conditions under the samesupervisors, and whether the new entity hasthe same production process, produces thesame products, and has basically the samebody of customersThe Court made it clear, however, that thosefactors are to be assessed primarily from the per-spective of the employees Thus the question is"whether 'those employees who have been retainedwill view their job situations as essentially un-altered " Id, quoting Golden State Bottling Co vNLRB, 414 U S 168, 184 (1973) Accordingly,changes in such matters as marketing, sales or cus-tomers' modes of payment have little weight incomparison with factors directly affecting the em-5 When the successor business, as here, is starting up operations after ahiatus, the determination of work force majonty must also be made at atime when the job classifications for the contemplated operation are sub-stantially filled, so that the employees can be said to constitute a "sub-stantial and representative complement" Fall River, supra at 47 Becausehe found no continuity of operations, the judge did not reach the workforce majority question Although 10 or 12 more shop employees werehired in February 1988, It does not appear they were lured Into new unitclassifications Accordingly, we find that, at the relevant time, the Re-spondent had hired a substantial and representative complement of whicha majority had been employed by the predecessor CAPITOL STEEL & IRON CO487ployees' daily performance of their jobs Fall River,supra at 46 and fn 116There is little question that the Respondent oper-ates on a much smaller scale than did Capitol Steelat the peak of its business, and, indeed, some of thechanges in operations on which the judge relied tofind an absence of continuity are logical conse-quences of the reduction in scaleŠe g, a consider-able decline in the number of job classifications, asmaller management hierarchy with, accordingly, aless rigid chain of command, and a smaller spaceused for production As the judge acknowledged,however, mere diminution in size does not defeat asuccessorship finding if the putative successor canbe said essentially to be operating the predecessor'sbusiness in miniature Lloyd Flanders, 280 NLRB1216, 1219 (1986), citing Zim's IGA Foodhner vNLRB, 495 F 2d 1131, 1141 (7th Cir 1974), certdenied 419 U S 816 Accord Fall River, supra at46 fn 11 We do not find that size-related changesare sufficient to affect the employees' perceptionsof their jobs here, particularly in light of the factthat the predecessor's busmess had been rapidly de-clining in size prior to its shutdownThus, for example, although Capitol Steel hadhad as many as 46 job classifications at one time, inthe month before its cessation of operations, em-ployees performed a variety of tasks, just as thosewho work for the Respondent as general shop em-ployees do Furthermore, although, with the con-solidation of functions, each employee may be per-forming some additional tasks, each one also con-tinues to perform work he had performed for Cap-itol Steel 7 As we found concerning similar circum-stances in Stewart Granite Enterprises, 255 NLRB569, 571 (1981), the addition of such tasks does notmandate a finding that the business is substantiallydifferent from the employees' perspective 8Similarly, although a reduction in the size ofmanagement accompanied the reduction in workforce, six out of nine of the office and managerialstaff had worked for Capitol Steel (albeit one hadreturned after 5 years away from Capitol Steel)6 Thus the Respondent's change in marketing methods and Its differentcash-flow basis, as compared with Capitol Steel (receiving payment fromcustomers as work is performed rather than payment on completion),weighs no more heavily against a continuity finding than did the contrastin Fall River between the predecessor's involvement in "convertingdyeing" (purchasing unfinished goods for Its own account, dyeing them,and then selling them to apparel manufacturers) and the successor's In-volvement in "commission dyeing" (dyeing finished fabrics owned bycustomers to their specifications) Id at 30, 44, 46 fn 117 Some of the additional tasks performed by employees were occa-sioned by a change in the way in which materials and equipment werebrought into the facility Before the hiatus they were brought on by rail,afterwards they were transported in wagons assembled by the employeesat the Respondent's facilitySee also Louis Pappas' Restaurant, 275 NLRB 1519 (1985), LloydFlanders, supraThe two most prominent managerial figures, Presi-dent Nesom and Plant Manager Cagle had bothworked for Capitol Steel Although this reductionwould plainly bring the employees into more fre-quent contact with upper management and mini-mize strict adherence to chain of command in su-pervision, such a change no more precludes a find-ing of substantial continuity than did the conversein NLRB v Jeffries Lithograph Go, 752 F 2d 459,465 (9th Cir 1985), where the court, affirming theBoard, found sufficient managerial continuity in thecarryover of one supervisor, despite the evidencethat the successor had created many new supervi-sory positionsWith respect to the space used for production,the evidence shows9 that only one of CapitolSteel's work bays was not being leased by the Re-spondent, and that a substantial portion of theleased premises is being used by the Respondentfor the fabrication of steel 10 What is most impor-tant is that all of the Respondent's facility was for-merly a part of Capitol Steel's premises and bay 1,the Respondent's main production bay, was one ofonly two bays used by Capitol Steel during its lastmonth of operationMuch of the equipment used by the Respond-ent's employees in these facilities would also havebeen familiar because the Respondent bought 36 or37 pieces of the 500 offered for sale at the auctionof Capitol Steel's assets In addition, the Respond-ent leased other equipment formerly owned by thepredecessor, notably at least a dozen cranes, whichwere an important part of the production processThe judge made much of the alleged change inthe types of steel fabricated by the two enterprises,with the Respondent engaged mamly m the fabri-cation of highway bridge steel," a product thathad formed only a small proportion of CapitolSteel's output He thereby overlooked precedentsmdicatmg that changes in the product mix do notpreclude a contmuity finding if the basic job skills9 We are relying here on the testimony of Nesom, the Respondent'spresident, and on a diagram of the facility'• The Respondent is not leasing Capitol Steel's former office buildingor the area known as bay 5 Further, some of the property being leasedby CSIC is being used for business operations in which Capitol Steel didnot engage, and a couple of the buildings are being leased by CSIC toother businessesNesom, the Respondent's president, testified that by the time of theheanng, the Respondent had obtained contracts for products other thanhighway bridge steel fabrication†a contract to manufacture jet enginebaffle systems and a project to fabncate steel to support rolling doors fora building In addition, the Respondent is Involved in certain business op-erations in which Capitol Steel was not involved, but these represent aminimal percentage of the Respondent's revenues, and the shop employ-ees have no involvement in those operations, except for a limited amountof time spent on some painting and cleaning projects 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDremain the same 12 The evidence suggests suffi-cient similarities in the job skills required by thetwo companies As the judge found, all "steel fabri-cation work pnmanly involves lifting, cutting,welding, and fitting steel "13 Although there is evi-dence suggesting that the acceptance cntena forhighway bridge steel are somewhat more stringentthan those for the steelwork used in highnse build-ings which was a substantial portion of the workperformed by Capitol Steel, the record also indi-cates that these employees would not need to beretrained to perform the work Capitol Steel hadperformed some work of this kind," and GaryHyde, the Respondent's manager of quality con-trol, who had also worked for Capitol Steel, testi-fied that the employees had been expected by Cap-itol Steel to meet the more stringent standard forthat workFinally, we give little weight to the fact, empha-sized by the Respondent in the proceedings below,that m order to gain a certification as a "Disadvan-taged Business Enterprise/Women's Business En-terpnse," the Respondent had to demonstrate thatthere was a "complete break" between it and Cap-itol Steel The purposes served by the law govern-ing such certifications are not identical to the ob-, jectives of the National Labor Relations Act, sowhat may constitute a "complete break" for thepurposes of one does not necessanly do so for theother Cf Golden State Bottling Go, supra at 182 fn5 ("The perimeters of the labor-law doctrine ofsuccessorship have not been so narrowly confined"as those defining "the general rule of corporate li-ability")With respect to the approximately 8-monthhiatus between the shutdown of Capitol Steel andthe Respondent's commencement of operations, wefind it especially significant that, as was the case12 Fall River, supra, 482 U S at 44 (change from converting dyeing tocommission dyeing), Great Lakes Chemical Corp, 280 NLRB 1131, 1132(1986), enfd 862 F 2d 100 (6th Or 1988) (successor added new chemicalproduct lines to the swimming pool chemicals manufactured by predeces-sor), Premium Foods v NLRB, 709 F 2d 623, 627 (9th Cif 1983) (60 per-cent of predecessor's sales were to food service customers, comparedwith 98 percent for successor, and successor added new product line),Saks Fifth Avenue v NLRB, 634 F 2d 681, 686 (2d Or 1980) (unit workchanged from altenng women's clothes exclusively to altenng clothing ofmen, women, and children), Good N' Fresh Foods, 287 NLRB 1231 (1988)(shift from "predominant (but not exclusive) production of fresh [baked]products to predominant (but not exclusive) production of frozen [baked]products") An observation in Good N' Fresh Foods seems especially rele-vant here "This is not a case where a steel mill was converted into abakery" Id at 123513 Cf Saks Fifth Avenue, supra at 686 (despite differences in types ofclothing worked on, skills remained the same cutting, sewing, and work-ing the fabric) Furthermore, in their minimal performance of paintingand cleaning work (see fn 11, above), the employees' were not necessan-ly using new skills, because one of the Respondent's witnesses testifiedthat Capitol Steel had, on occasion, performed painting and cleaning jobsfor other companies14 Some of this type of work was apparently performed on the begin-nings of the Boh Brothers project before Capitol Steel shut downwith the 7-month hiatus in Fall River, supra at 45,this period was charactenzed by continuing activi-ties looking toward the reopening of the enterprise,and the Union and a number of the employees re-mained in contact with the prime moversHere, the evidence indicates that Nesom was leftin charge of the process of closing Capitol Steel,and he worked for Capitol Steel until the last weekof January 1986 In late December 1985, Nesomdecided to investigate the possibility of starting hisown company In February 1986 the Respondentwas formed In the spring of 1986, former CapitolSteel employees removed an uncompleted project(the Boh Brothers project) from the former CapitolSteel's premises, and were paid with checks drawnon the Respondent Further, between the time ofthe auction of Capitol Steel's assets on June 24,1986, and the time the Respondent officially tookover the premises, Capitol Building Corporation al-lowed the Respondent to remain on the premises toprotect its property During at least part of thispenod, former Capitol Steel employees were vol-untanly workmg so that the Respondent couldstart operation Also, throughout 1986, representa-tives of the Union, who were also former CapitolSteel employees, discussed the Respondent's futurewith Nesom and indicated interest in representingthe shop employeesHence, from the employees' perspective, theirrole during the hiatus changed from being laid-offemployees of Capitol Steel to employees called to"load out" Capitol Steel's last uncompleted projectwhile being paid by the Respondent, to volunteershelping the Respondent get 'ready to start oper-ations, to, finally, being paid employees of the Re-spondent They performed the winding down ac-tivities for Capitol Steel and the startup activitiesfor the Respondent under the direction of NesomThus, the hiatus in this case did not represent asharp break between a defunct business with nohope of revival and a completely new and unrelat-ed operation, rather it was characterized by activi-ties that linked the old with the new See FallRiver, supra at 45 (noting maintenance of skeletoncrew to maintain the plant and continuing effortsof predecessor's president to resurrect the busi-ness), Stewart Granite Enterprises, supra, 255 NLRBat 573 (finding activities of core group of employ-ees in phaseout of old business and startup of newindicative of continuity rather than discontinuity)We conclude that the Respondent is a successoremployer to Capitol Steel Although each factor ofthe successorship test must be analyzed separately,the factors cannot be viewed in isolation, ultimate-ly, the totality of the circumstances is determina-tive Fall River Dyeing, supra CAPITOL STEEL & IRON CO489The totality of the circumstances persuades usthat the core of the Respondent was derived fromthe remains of Capitol Steel In particular, a major-ity of the Respondent's employees had been em-ployees of Capitol Steel, a majority of the Re-spondent's managers and supervisors had workedfor Capitol Steel, the Respondent's total premiseshad been part of Capitol Steel's facility, the Re-spondent's major business is the fabrication of steelas had been Capitol Steel's, the unit employees' jobfunctions are basically the same as they had been atCapitol Steel, and substantial equipment used bythe Respondent had been used by Capitol SteelFurther, during the hiatus period, former CapitolSteel employees aided in the "winding down" and"geanng up" activities at the facility, and Nesom,CSIC's president, remained in contact with theUnion From the employees' perspective, thesefacts would indicate a substantial continuity be-tween Capitol Steel and the Respondent Accord-ingly, we find that the Respondent is the successorto Capitol Steel and that it violated Section 8(a)(5)and (1) of the Act by refusing to recognize andbargain with the Union as the representative of itsunit employeesCONCLUSIONS OF LAW1 Capitol Steel and Iron Company is the succes-sor to Capitol Steel Corporation2 Shopmen's Local Union No 546, affiliatedwith International Association of Bridge, Structuraland Ornamental Iron Workers, has been and is theexclusive representative of all employees in the ap-propriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act3 The following employees constitute a umt thatis appropriate for collective bargaining within themeanmg of Section 9(b) of the ActAll production and maintenance employees en-gaged in the fabrication of iron, steel, metaland other products or in maintenance in orabout the Oklahoma City, Oklahoma facility,excluding all office, clerical, drafting, engi-neering employees, inspectors, watchmen, jani-tors, guards, supervisors and nonproductionyardmen4 By failing and refusing to recognize and bar-gain collectively with the Union as the exclusiverepresentative of the Respondent's employees inthe appropriate unit since October 5, 1987, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act5 The Respondent's unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act by failing and re-fusing to bargain with the Union, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementORDERThe National Labor Relations Board orders thatthe Respondent, Capitol Steel and Iron Company,Oklahoma City, Oklahoma, its officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a)Refusing to recognize and bargain with Shop-men's Local Union No 546, affiliated with Interna-tional Association of Bridge, Structural and Orna-mental Iron Workers, as the exclusive bargainingrepresentative of the employees in the bargainingunit described below(b)In any like or related manner interferingwith, restraining, or coercmg employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Recognize and, on request, bargain with theUnion as the exclusive representative of the em-ployees in the following appropriate unit concern-ing terms and conditions of employment and, if anunderstandmg is reached, embody the understand-ing in a signed agreementAll production and maintenance employees en-gaged in the fabrication of iron, steel, metaland other products or in maintenance in orabout the Oklahoma City, Oklahoma facility,excluding all office, clerical, drafting, engi-neering employees, inspectors, watchmen, jani-tors, guards, supervisors and nonproductionyardmen(b)Post at its facility in Oklahoma City, Oklaho-ma, copies of the attached notice marked "Appen-dix "15 Copies of the notice, on forms provided bythe Regional Director for Region 16 after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondent15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto ensure that the notices are not altered, defaced,or covered by any other material(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Shopmen'sLocal Union No 546, affiliated with InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, as the exclusive representative of theemployees in the bargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll production and maintenance employees en-gaged in the fabncation of iron, steel, metaland other products or in maintenance in orabout the Oklahoma City, Oklahoma facility,excluding all office, clerical, drafting, engi-neenng employees, inspectors, watchmen, jani-tors, guards, supervisors and nonproductionyardmenCAPITOL STEEL AND IRON COMPANYRonald K Hooks, Esq , for the General CounselGreg James, Esq , of Oklahoma City, Oklahoma, for theRespondentAlfred Huff Business Representative, of Oklahoma City,Oklahoma, for the Charging PartyDECISIONSTATEMENT OF THE CASEWILLIAM N CATES, Administrative Law Judge Thiscase was tried before me in Oklahoma City, Oklahoma,on 12 and 13 April 1988 pursuant to a complaint andnotice of hearing (complaint) issued by the Regional Di-rector for Region 16 of the National Labor RelationsBoard (Board) on 22 December 1987 The complaint wasthereafter amended on 12 February 1988 The complaintis based upon a charge filed on 16 November 1987 byShopmen's Local Union No 546, affiliated with Interna-tional Association of Bridge, Structural and OrnamentalIron Workers (Union) The complaint alleges CapitolSteel and Iron Company (CSIC) has engaged in certainviolations of Section 8(a)(5) and (1) of the NationalLabor Relations Act (the Act)The sole issue is whether CSIC is a successor underthe Act to Capitol Steel Corporation (Capitol Steel)thereby having an obligation under the Act to recognizeand bargain with the Union which had been the collec-tive-bargaining representative of the employees of Cap-itol SteelAll parties were afforded full opportunity to examineand cross-examine, to argue orally, and to submit briefsBriefs which have been carefully considered were sub-mitted by counsel for the General Counsel and CSICBased upon the entire record, including my observa-tion of the demeanor of the witnesses, I conclude below,after examining the relevant evidence and applicablelegal principles, that CSIC is not the successor of CapitolSteel and as such I have dismissed the complaint in itsentiretyFINDINGS OF FACTI JURISDICTIONCSIC is an Oklahoma corporation with an office andplace of business located at Oklahoma City, Oklahoma,where it is engaged in, among other things, the fabrica-tion of steel During the 12-month period preceding issu-ance of the complaint herein, a representative period,CSIC sold and shipped from its Oklahoma City, Oklaho-ma facility products, goods, and materials valued inexcess of $50,000 directly to other enterprises locatedwithin the State of Oklahoma each of which other enter-prises sold and shipped goods and materials or performedservices valued in excess of $50,000 directly to enter-prises located outside the State of Oklahoma Alsoduring that same representative period, CSIC purchasedand received at its Oklahoma City, Oklahoma facilityproducts, goods, and materials valued in excess of$50,000 from other enterprises located within the Stateof Oklahoma, each of which other enterprises had re-ceived the products, goods, and materials directly frompoints outside the State of Oklahoma The complaint al-leges, the parties admit, and I find, CSIC is, and at alltimes material herein has been, an employer engaged in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the ActII LABOR ORGANIZATIONThe complaint alleges, the parties admit, and I find,the Umon is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsGenerally speaking, there does not appear to be anymajor disputes about the history and background of thetwo companies involved herein I have set forth the fol- CAPITOL STEEL & IRON CO491lowing undisputed or credited facts in for the most partchronological order commencing with the backgroundand history of Capitol Steel and then proceeding to dothe same for CSIC Although the facts set forth are notall inclusive, all evidence, and arguments of counselsabout the evidence, has been weighed and consideredTo the extent that any testimony or other evidence notmentioned in this decision may appear to contradict myfindings of fact I have not disregarded that evidence buthave rejected it as not relevant, surplusage, lacking inprobative weight, or incredible1 Background and history of Capitol SteelCapitol Steel was founded in 1910 and during its 75years of existence operated a facility in Oklahoma City,Oklahoma Commencing in 1953 it also operated asecond facility located in Houston, Texas 1 Until 1977,when it filed for a name change, Capitol Steel operatedas the Capitol Steel and Iron Company From 1930 untilit entered bankruptcy in 1985, Capitol Steel housed itsOklahoma City operations on leased property located at1726 South Agnew Street, Oklahoma City, OklahomaCapitol Steel leased approximately 24 plus acres and 17different facilities containing approximately 600,000square feet of usable space from Capitol Building Corpo-ration 2 Capitol Steel engaged in the fabrication of struc-tural steel for use in power plants, commercial buildmgs,and highway bndges From approximately 1963 untilCapitol Steel ceased doing business in 1985, it had salesin excess of $600 million 3 Only approximately $6 million(or 1 percent) of that sales total was for highway bridgework 4 Capitol Steel's best year for total sales was 1978when it had sales totaling $92 million, none of whichwas for highway bridge work In 1985, Capitol Steel'slast year in business, it had sales totaling $40 million ofwhich a little under $200,000 was for highway bridgework Of the $6 million, $5 million in total sales for high-way bridge work involved one contract obtained byCapitol Steel from the Boh Brothers Company in 1983That project called for Capitol Steel to perform the fab-rication work in 1984 The project involved a highwaybridge Boh Brothers Company was constructing in theState of Louisiana Capitol Steel never performed thefabrication work on the Boh Brothers project and in1985 the basic steel was removed from Capitol Steel's lo-cation and taken to a competitor which performed thesteel fabrication work for Boh Brothers Company 5 Cap-The Houston, Texas facility, also no longer in business, is not in-volved in the case sub judice2 Capitol Building Corporation had no relationship to Capitol Steelother than as lessor/lessee3 CSIC President John Nesom, who worked for Capitol Steel from1963 until 1985 as a salesman, vice president of sales, and senior vicepresident of marketing and sales, credibly testified without contradictionas to the total sales volume for Capitol Steel during the above-referencedperiodCSIC President Nesom could only recall approximately five highwaybridge jobs being performed by Capitol Steel from 1963 until 1985Nesom's recollections were corroborated in essential parts by CSIC Qual-ity Control Manager Gary Lee Hyde and CSIC employee Elbert Wil-liams5 Thus, Capitol Steel only performed approximately Si million in high-way bndge work out of $600 million in total sales over approximately 23years' timeitol Steel performed no fabrication work directly or indi-rectly for the State of Oklahoma Department of Trans-portation from 1963 until it went into bankruptcy in1985From approximately 1963 forward, Lawrence V VanHorn was the chairman of the board and chief executiveofficer of Capitol Steel 6 Other Capitol Steel officials andmanagers were President Henry A Hewitt Jr, Secretary-Treasurer M 0 Abshere, Executive Vice President andChief Operating Officer Gerald B Emerson, AssistantSecretary-Treasurer (Oklahoma) W J Muse, AssistantSecretary-Treasurer (Houston) W T Tyler Jr, VicePresident of Purchasing and Procurement E H Allen,Vice President and Sales Manager John Nesom, VicePresident and Sales Manager (Houston) D P Barnhart,Vice President and General Manager J S Fowler Jr,and Vice President of Production (Oklahoma) E HWimsett 7Capitol Steel filed for bankruptcy in the latter part of1985 Prior to October of that year, it employed approxi-mately 163 shop (unit) employees That number was re-duced to approximately 127 in October and at the time itceased operating on or about 12 December 1985 it em-ployed approximately 20 unit employeesThe Union had, for an extended time prior to Decem-ber 1985, represented the shop employees of CapitolSteel Capitol Steel and the Union had been parties tocollective-bargaining agreements, the most recent ofwhich expired in May 1986 The most recent collective-bargaining agreement called for 47 different unit job clas-sificationsAfter Capitol Steel went into bankruptcy and ceasedoperating as a business entity in 1985, there were at leasttwo attempts to revive the Company One such attemptresulted in a January 1986 meeting at an Oklahoma City,Oklahoma restaurant between Capitol Steel ControllerJack Wellborn, investor Don Chevas, Capitol Steel VicePresident and Sales Manager Nesom, Capitol BuildingCorporation Owner John Sorenson, Union Business Rep-resentative Albert L Huff, Union President Virgil Smith,and George King Wellborn attempted to explore withthose present the possibility of investor Chevas takingover Capitol Steel's entire operation including its equip-ment, facilities, and utilizing some of its employeesNothing materialized from that meetingThe second attempt to save Capitol Steel took place inFebruary 1986 when all of those present at the Januarymeeting (except investor Chevas) again met to discussCapitol Steel's future This time the group met with aforeign investor, Solomon Kadmany, of Israel Kadmanywanted to purchase Capitol Steel's entire operation,however, his attempted purchase never materialized6 Records from the Secretary of State's office for Oklahoma reflectsCapitol Steel was ongmally incorporated in June 1921 with Van Horn asthe incorporator Those records also reflect that Capitol Steel had astated capitol of $500,000 and 4 million shares of common ordinaryvoting stock7 It appears four of the principal stockholders of Capitol Steel agreedto a leveraged buyout of Capitol Steel in 1982 The record is silent onwhether all the above officials remained in their same positions after the1982 buyout 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCommencing in approximately January 1986, Nesomcommenced to tell "anybody" that would listen that hehoped to start a new steel fabricating company in Okla-homa City, Oklahoma, if he could acquire space, equip-ment, and the necessary funding to do so 8In the spring of 1986, Boh Brothers Company• 'ob-tained bankruptcy court approval to remove steel itowned from Capitol Steel's premises and transport it toanother company for fabrication work Representativesof Boh Brothers Company, again with bankruptcy courtapproval, obtained Nesom's assistance in loading out itssteel at Capitol Steel's facility Nesom contracted withBoh Brothers Company to load the steel for a labor-onlycost of $76,000 Nesom utilized former Capitol Steel em-ployees to load Boh Brothers' steel 10 The loadout tookapproximately 5 weeks to complete Two of those hiredto help in the loadout were Union Business Representa-tive Huff and Union President Smith Nesom told thesetwo union officials, as well as the other former CapitolSteel employees assistmg in the loadout, that he hoped toopen his own steel fabricating company in OklahomaCity, Oklahoma, if he could find property and equipmentand arrange financingThe bankruptcy court ordered the assets of CapitolSteel sold at public auction on 24 June 1986 The auctionwas carried out by Industrial Plants Corporation 11 Ap-proximately 1427 items were offered (approximately 500of which were equipment) at the sale which producedapproximately $665,000 in revenues 12 CSIC PresidentNesom attended the auction and made purchases totaling$47,000 He purchased the following (1) 36 or 37 piecesof equipment for which he paid $25,000, (2) plate steelfor which he paid $11,000, and (3) office furniture andfixtures for which he paid $11,000 Included in the$25,000 expended for equipment was $7800 paid for a"Grove crane" which CSIC thereafter leased out andhas not utilized Since the Capitol Steel auction, CSIChas purchased additional equipment from other sourcesat a cost of $160,0002 CSIC's incorporation and operationsCSIC, with its initial Oklahoma City, Oklahoma loca-tion at Blue Sage Street was incorporated on 25 Febru-ary 1986 Barbara Nesom (B Nesom), the major stock-holder (owning 500 of 502 shares of common stockissued), is the chairman and chief executive officer of theCompany CSIC President Nesom, who owns the tworemaining shares of common stock, is the only officer of6 Nesom testified he kept an open mind at that time about a union rep-resenting employees at any enterpnse he might be Involved with9 Bob Brothers Company is not otherwise Involved in this proceeding" The record does not reflect exactly how many employees Nesomutilized However, they were paid a flat rate of $10 per hour on checksdrawn on CSIC"Industrial Plants Corporation is a Skokie, Illinois corporation thatspecializes in providing assistance in liquidating businesses by offering ap-praisals and auctioneenng services12 An Independent appraisal had been made of Capitol Steel's assets inNovember 1984 That appraisal reflected assets of $1,747,916 of which$994,516 was located in Oklahoma City, Oklahoma The appraisal wasmade by M B Valuation Services, Inc of Dallas, TexasCSIC that had been an official of Capitol Steel 13 CSICwas founded with the intent of becoming and subse-quently became (22 December 1986) certified as a Disad-vantaged Business Enterprise/Women's Business Enter-prise by the Oklahoma Department of Transportationpursuant to the Small Business Act, 15 U S C 637 etseq 14 Being certified as a Disadvantaged BusinessEnterprise/Women's Business Enterprise affords the cer-tified company certain marketing and contract biddingadvantages One among the eligibility standards forqualifying as a Disadvantaged BusinessEnterprise/Women's Business Enterprise is, "the owner-ship and control by [the disadvantaged] individuals shallbe real, substantial, and continuing and shall go beyondthe pro forma ownership of the firm as reflected in itsownership documents" (Co Exh 21, "Eligibility Stand-ards," p 3, par 2)CSIC commenced operating as a steel fabricator inAugust 1986 CSIC leased from Capitol Building Corpo-ration 14 of the 24 acres at South Agnew Street, Oklaho-ma City, Oklahoma, that had previously been leased byCapitol Steel CSIC leases at a cost of approximately$146,000 per year approximately 8 of the 17 facilities pre-viously utilized by Capitol Steel and has an option topurchase all the property at that address from CapitolBuilding Corporation 15 The lease arrangement allowsCSIC the use of certain overhead and walking cranesthat Capitol Buildmg Corporation purchased at the bank-ruptcy sale of Capitol SteelBy 26 August 1986, CSIC employed 11 shop employ-ees, 7 of which had previously worked for CapitolSteel 18 Throughout the year 1986 and on a frequentbasis after August, certain officials of the Union, usuallyBusiness Representative Huff and President Smith, ques-tioned CSIC President Nesom about the future of CSICand told him the Union was interested in representingthe shop employees at CSIC They even gave Nesom acopy of the collective-bargaining agreement the Unionhad with Capitol Steel and told him they were willing tomake modifications on that agreement in order to makeit acceptable to CSIC 17is Other officials and management personnel of CSIC are C Whitman,chief estimator, G Hyde, quality control manager, J Golden, administra-tive assistant, D Nesom, controller, R Ball, chief draftsman, J Cagle,plant manager, J Calhoun, production manager, and P Murcko, detaller'4 A "Women's Business Enterprise" is "a small business concern" (asdefined in Sec 3 of the Small Business Act) that is at least 51-percentowned and controlled by one or more women A "Disadvantaged Busi-ness Enterpnse" is defined as an enterpnse that is at least 51-percentowned by one or more "socially and economically disadvantaged individ-uals"15 Capitol Steel did not have an option to purchase the property Cap-itol Steel's most recent annual lease fee for all 24 acres and 17 facilitieswas $65,000 per year16 The seven were Tommy Bellah, David Hawkins, Charles D John-son, Frank R Landers, Jimmy Payton, Cecil H Prock, and Alfred LYoung Additionally, Marion E Drake and Elbert Williams had workedfor Capitol Steel, however, both had been terminated on 13 Novemberand 13 December 1985, respectively17 Although I found CSIC President Nesom's overall testimony to bereliable, I find it unnecessary, in deciding the Issues herein, to make a spe-cific finding as to whether he was given a copy of the Union's collective-bargaining agreement with Capitol Steel early in 1986 as claimed by therepresentatives of the Union or on or about July or August as claimed byNesom CAPITOL STEEL & IRON CO493The Union's contact with CSIC was minimal, if at all,between December 1986 and October 1987 18 BusinessRepresentative Huff testified he learned in October froma CSIC employee that CSIC had granted its unit em-ployees a wage increase Huff said he felt if the Compa-ny "had got things going well enough to grant a wageincrease" then it could bargain with the Union Accord-ingly, on 5 October 1987, Huff wrote CSIC PresidentNesom the following letterThis letter is to serve as official notification ofthe desire of representatives of Shopmen's LocalUnion No 546 of the International Association ofBridge, Structural and Ornamental Iron Workers(AFL-CIO) to once again meet with you or a des-ignated representative of the Company to discussmatters contained in the existing collective bargain-ing agreement, specifically, your successorship ofthe Capitol Steel CorporationThis Local Umon wants to reassert its positionand to assure you of its sincere and continued inter-est as the bargaining agent for your employees, andpresuming such, respectfully requests that a meetingbe scheduled within the month of October, at aplace mutually agreeable, to discuss such mattersthat will, we believe, be of mutual benefit to bothpartiesPlease notify the undersigned as timely as possi-ble, the date m October, tune and your locationpreference in which we can meetUnion District Representative David Turnbull tele-phoned CSIC President Nesom on 11 November 1987 tofind out what CSIC's response would be to the Union'sletter CSIC President Nesom told Turnbull he was will-ing to meet with the Union anytime and place to find outwhat it could do to assist CSIC but as long as the Uniontook the position CSIC was the successor of CapitolSteel, he did not want to talk with them Turnbull saidhe did not contact CSIC thereafterOn the date of the Union's wntten bargaining demand(5 October 1987), CSIC employed approximately 16 shopemployees Approximately 12 of the 16 had been em-ployed at Capitol Steel in 1985 When employees werehired at CSIC, they were told they would be generalshop workers that would have to perform (and have infact performed) whatever tasks CSIC needed doneAs of the trial herein, CSIC employed approximately26 to 28 shop employees The number of shop employeeshad remained relatively stable from October 1987 untilFebruary 1988 At that time CSIC added approximately10 to 12 shop employees which brought its total unit18 Union Busuiess Representative Huff testified there was no contactdunng the above-referenced time because CSIC President Nesom was tocontact the Union Instead of the union officials contacting himcomplement to the above-referenced 26 to 28 employeesApproximately 14 of the 26 to 28 employees had previ-ously worked for Capitol Steel, however, only two ofthem perform generally the same work in essentially thesame locations with the same supervision that they hadat Capitol Steel James Cagle, Charles Whitman, andGary Lee Hyde currently hold positions at CSICto the positions they held at Capitol Steel, namely, plantmanager, chief estimator, and quality control manager,respectivelyAlthough CSIC is involved in many operations, it isprimarily a steel fabricator CSIC has attempted to con-centrate its steel work in the area of highway bridge fab-rication because it is paid for such work as progress ismade on the work CSIC President Nesom testified[W]e can only solicit business from people who arewilling to pay us as we perform, and not wait untilwe get through with the project and then pay usnet 30 days from finish, because we do not have theworking capital that the old company had to buythe materials, pay the labor, and run six to eightmonths before cash flow would start So, virtually,every contract that we perform on highway work,we know the procedures to get our cash flow andfunding as we perform, and the clientele we haveon labor contracts only for bridge work, we makethe agreement with the client going m, you pay uson a timely basis, either bi-monthly no longerthan every two weeks, and we'll perform the con-tract for you accordingly And that's what we havedone in every contract that we've hadCSIC does not do business with any customers previous-ly served by Capitol Steel The other business operationsthat CSIC is involved in include (1) painting and clean-ing projects for other steel fabricators, (2) operating war-ehousing and storage facilities, (3) brokenng steel and re-lated items, and (4) renting equipment and office spaceMore specifically, CSIC provides storage space for othercompanies for, among other items, antique carriages,camper vehicles, food processing items, used tires, andrailroad cars CSIC also leases office space to a tire re-processing company and to a publishing company Aportion of one of the facilities leased by CSIC has beenconverted into an apartment for its watchmanCSIC concentrates its production work essentially intoone work bay areaSince it commenced operations, CSIC has performedthe following work or has engaged in the following en-terprises that generated the revenues set forth 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAprox Revenues ReceivedCumulative TotalsApprox %ThereofType of Work198619871988Bridge Work Labor Only (onother contractors materials)$76,000$319,000$172,000$567,00032 6Bridge work labor and materials-0-295,000-0-295,000169Labor only (loading or unloadingtrucksetcnomaterialsin-volved)11,000800-0-11,80006Labor for painting and blastingsteel-0-90,000-0-90,00051Materials brokered (buying andsellingwithouthandlingthematerials70065,000-0-65,00037Selling plain (unfabricated) steel28,0001,50076630,26617Materials fabricate-0-139,102-0-139,00079Materials fabricated and erected525,000-0--0-525,00031Renting equipment6,000-0--0-6,00003Storage contracts2138,700-0-8,94305Totals$646,913$919,132$172,766$1,738,811994CSIC did not purchase any patented processes ortrademarks from Capitol Steel nor does it do businesswith any customers of the type that Capitol Steel didbusiness withB Legal PrinciplesIn NLRB v Burns Security Services, 406 U S 272(1972), the Supreme Court first dealt the issue of a suc-cessor employer's obligation to bargain with the Unionthat had represented the employees of its predecessor InBurns, the Supreme Court approved the Board's andCourt's approach with respect to determining whether anew company is indeed the successor of its predecessorThe approved approach is primarily factual in nature andis based upon a consideration of the totality of the cir-cumstances in a given situation As the Supreme Courtnoted in Fall River Dyeing Corp v NLRB, 482 U S 27(1987), this approachRequires that the Board focus on whether the newcompany has "acquired substantial assets of its pred-ecessor and continued, without interruption or sub-stantial change, the predecessor's business oper-ations" Golden State Bottling Co v NLRB, 414U S at 184 Hence, the focus is on whether there is"substantial continuity" between the enterprisesIn determining whether an employer is a successor, theBoard's approach has been to consider the following fac-tors (1) whether there has been a substantial continuityof the same business operations, (2) whether the new em-ployer utilizes the same plant as the previous employer,(3) whether the new employer has the same or substan-tially same work force, (4) whether the same jobs existunder the same working conditions, (5) whether the newemployer employs the same supervisors, (6) whether thenew employer uses the same machinery, equipment, andmethods of production, (7) whether the new employermanufactures the same product, offers the same services,and/or has the same customers, and (8) whether therehas been a hiatus between the previous and new employ-er's operationsNone of the above factors is dispositive NLRB vBand-Age, Inc , 534 F 2d 1 (1st Cir 1976), cert demed429 US 921 (1976)The above factors are to be examined from the em-ployees' perspective As the court noted in NLRB v Se-curity-Columbian Banknote Co, 541 F 2d 135 (3d Cir1976), "this 'employee viewpoint' derives from the con-cept that the only reason to limit a successor employer'sability to reorganize his labor relations is to offer the em-ployees some protection from sudden change in the em-ployment relationship" The court went on to note thatthe factors must be carefully examined to see "whetherthe changes in the nature of the employment relation-ships are sufficiently substantial to vitiate the employee'soriginal choice of bargaining representative"The underlying policy of the successor employer doc-trine seeks to facilitate transfers of capital to enable reor-ganization and vitalization of business enterprises but atthe same time protect employee rights and assure the ac-complishment of the transition in an environment of in-dustrial peace See NLRB v Security-Columbian Bank-note Co, supra The Supreme Court m Fall River Dyeing,supra, noted it had observed in Burns, supra, that al-though a successor employer had an obligation to bar-gain with a union representing the employees of its pred-ecessor, the new or successor employer (1) was free toset initial terms on which it would hire employees of apredecessor, (2) was not bound by the predecessor's col-lective-bargaining agreement, and (3) was under no obli-gation to hire the employees of its predecessor•subjectto the restriction that it not discriminate against unionemployees in its hiring Thus, the Supreme Court rea-soned that the applicability of the Burns, supra, successoremployer doctrine rested for the most part in the handsof the successor In so concluding, the Supreme Courtstated CAPITOL STEEL & IRON CO495If the new employer makes a conscious decision tomaintain generally the smae business and to hire amajority of its employees from the predecessor,then the bargaining obligation of Section 8(a)(5) isactivatedThe Supreme Court also observedThis makes sense When one considers that the em-ployer intends to take advantage of the trained workforce of its predecessorA mere change in ownership of an employing businessenterprise does not itself absolve the new owner fromthe obligation to recognize and bargain with the labororganization that represented the former owner's em-ployeesIn considering the successor issue, I am not unmindfulthat some of the various factors overlap I have, whereappropriate for discussion and analysis purposes, consoli-dated some of the factorsC Positions of the PartiesCounsel for the General Counsel asserts many factorsshow CSIC to be substantially similar to Capitol Steeland as such warrants a finding that it is the successor ofCapitol Steel and hence obligated to bargain with theUnion He asserts CSIC operates out of portions of thesame facility that Capitol Steel did and that a majonty ofits work force came from Capitol Steel He further as-serts CSIC produces essentially the same products onsome of the same machinery and with some of the samesupervision that had been utilized at Capitol Steel Ac-cordingly, he argues CSIC must be found to be the suc-cessor of Capitol Steel To further enhance his position,counsel for the General Counsel asserts domg highwaybridge fabrication work, which CSIC does, is not signifi-cantly different from performing fabrication work forhighnse buildings and power plants which Capitol Steeldid In that regard, counsel for the General Counsel con-tends Capitol Steel also performed some highway bridgefabrication workCounsel for the General Counsel argues it is insignifi-cant to the issues herein that CSIC is a DisadvantagedBusiness Enterprise/Women's Business Enterprise He as-serts such organizational structuring and marketing strat-egies do not affect the basic character of the work per-formed by the shop employees of CSIC Further, counselfor the General Counsel argues the fact CSIC is engagedin other business enterprises in addition to steel fabrica-tion does not alter the outcome herein because CSIC'swarehousing, brokering of steel, and selling variousproducts has little, if any, effect on unit employees atCSIC Finally, Counsel for the General Counsel con-tends the 8-month hiatus between the demise of CapitolSteel and the commencement of CSIC is not of sufficientduration to destroy the continuity of the business enter-priseIn summary, counsel for the General Counsel urgesthat CSIC has substantially continued the same businessenterprise that Capitol Steel operated and is thus re-quired to bargain with the Union as the representative ofits shop employeesCounsel for CSIC contends an examination of the to-tality of the circumstances involving the two companiesherein dictates a finding that CSIC is not the successorto Capitol Steel Counsel asserts CSIC made a "con-scious decision" not to maintain the same type businessthat its predecessor operated In this regard, he notesCSIC has been certified as a Disadvantaged BusinessEnterprise/Women's Business Enterprise and he assertsfor it to have obtained that governmental certification, ithad to and has demonstrated there was a complete breakbetween it and Capitol Steel Counsel also notes CSICdoes not do business with any of the customers CapitolSteel serviced He asserts the steel fabrication portion ofCSIC's business is primarily concentrated in the pay-as-the-work-is-performed highway bridge fabrication workwhereas Capitol Steel's bridge fabrication work onlyamounted to approximately 1 percent of its overall busi-nessCounsel also argues against a successorship finding bycontending CSIC engages in a wide variety of enter-prises that Capitol Steel did not engage in In this regard,counsel points to the fact CSIC is in the warehousing,storage, and material brokering business in addition to itsbridge fabrication workCounsel asserts other factors in its favor are that CSIConly utilizes a portion of the property previously utilizedby Capitol Steel and that it leases the property from anindependent company unrelated to Capitol Steel Counselfurther asserts that because CSIC only purchased ap-proximately 6 percent of Capitol Steel's assets at thebankruptcy sale and thereafter made substantial assetpurchases elsewhere, it cannot be found to be utilizingthe same equipment that Capitol Steel utilizedCSIC does not dispute it hired some former CapitolSteel employees, but it asserts only two of them are cur-rently being supervised by the same supervision they hadat Capitol Steel CSIC also contends its work force ismore highly skilled and diversified than Capitol Steel'swas and as such the former employees of Capitol Steelare not performing the same functions at CSIC that theyperformed at Capitol Steel Additionally, counsel assertsthe former employees readily perceive and acknowledgethere is a different management atmosphere at CSIC andas such understand there is no continuity between CSICand their old employer, Capitol SteelFinally, counsel argues one additional factor demon-strates the "discontinuity" of the employing enterprisesand that is there was a hiatus of several months betweenthe time Capitol Steel went out of business and CSICcame into existence as a steel fabricator He asserts CSIChad no relationship with Capitol Steel during the hiatusSimply stated, CSIC contends it is not the successor toCapitol Steel and hence has no bargaining obligationwith the Union on that basisD Analysis, Discussion, and ConclusionsI am persuaded CSIC has demonstrated it elected to,and m fact does, conduct a business that is substantiallyand fundamentally different from that of Capitol Steel Itis a Disadvantaged Business Enterprise/Women's Busi-ness Enterprise Consequently, unlike Capitol Steel, it is 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDowned and managed as a disadvantaged enterprise Beinga disadvantaged enterprise has resulted in its organiza-tional structure and marketing methods being significant-ly different from Capitol Steel By being a Disadvan-taged Business Enterprise/Women's Business Enterprise,it is placed on various lists provided to contractors bid-ding on federally funded highway projects This greatlyassists CSIC because, unlike Capitol Steel, it is in thehighway bridge fabrication business as its mainstay Thehighway bridge fabrication business is on a pay-as-the-work-is-performed basis Thus, CSIC operates on a sig-nificantly different cash flow basis than did its predeces-sor, Capitol Steel Capitol Steel received payment for thework it performed upon the completion of its variousfabrication projects whereas CSIC receives revenues aswork is performed Other factors reflecting the overallchange in the business character of CSIC as opposed toCapitol Steel is found in the fact it has entered into van-ous other enterprises such as warehousing and stonngitems, pamtnig and cleaning steel for other contractors,and brokering unfabncated steelAs is elsewhere noted, CSIC began its steel fabricationoperations in August 1986 at the same street addressCapitol Steel had utilized However, it only leased fromCapitol Building Corporation (an unrelated company) ap-proximately 14 of the 24 acres and 8 of the 17 facilitiesthat Capitol Steel had utilized CSIC concentrates itssteel fabrication business essentially into one work bayarea whereas Capitol Steel utilized all the work bayareas at that location Thus, it is clear that not only doesCSIC utilize a much smaller area, both in acres andnumber of facilities, it concentrates its steel fabricationwork into one single streamlined work bay area In lightof the above and viewed from the employee's perspec-tive, I am persuaded CSIC does not utilize the sameplant facilities in the same manner that its predecessor,Capitol Steel, did I am persuaded this element of thesuccessorship test favors a finding that CSIC is not thesuccessor of Capitol Steel 19Prior to October 1985, Capitol Steel employed ap-proximately 163 (shop) unit employees It reduced thatnumber to approximately 127 in October with a further'2 I reject counsel for the General Counsel's contention that the factsherein on this element of the successorslup test are indistinguishable fromthose in Lloyd Flanders, 280 NLRB 1216 (1986), in which the new com-pany therein was found to be the successor of its bankrupt predecessorIn Lloyd Flanders, supra, the company had attempted to dramaticallydownsize and consolidate its operations before It ceased doing businessThe predecessor kept its work force fully Informed of its intentions andmoved certain of its operating machinery prior to ceasing to do businessIt is clear that in reality as well as from the employee's perspective, thenew company in Llyod Flanders, supra, was simply a continuation of theold bankrupt company That substantial continuity is demonstrated by thefact the new company in Lloyd Flanders, supra, purchased its predeces-sor's Menominee, Michigan "real property with improvements, all theequipment, machinery, furniture, furnishings, and fixturesall Inven-tory of raw matenals, work in progress, and finished goods except[one] inventory" 280 NLRB at 1217 Whereas, in the case at bar, CSIC,as will hereinafter be shown, purchased only a very small percentage ofCapitol Steel's equipment, machinery, and raw materials and did not pur-chase any work in progress, finshied goods, trademarks, or real propertyfrom Capitol Steel I find the totality of the circumstances in Lloyd Flan-ders, supra, to be quite different from those in the case at bar and do notfind Lloyd Flanders, supra, to be controlling herein on this or any of theother elements of the successors/up testreduction in November until it only employed 20 unitemployees at the time it ceased doing business on orabout 12 December 1985 CSIC became operational onor about 1 August 1986 and by August 26 had a shopemployee complement of 11, 7 of which had previouslybeen employed by Capitol Steel As of 5 October 1987,the date of the Union's demand to bargain, CSIC em-ployed approximately 16 unit employees, 12 of whichhad previously worked for Capitol Steel CSIC's workcomplement remained relatively stable until February1988 when it added approximately 10 to 12 unit employ-ees bringing its complement to 26 to 28, 14 of which hadworked for Capitol Steel Thus, CSIC employs (at leastuntil very recently if not presently) as a majority of itsunit employees those who had previously worked forCapitol Steel The fact CSIC employs as a majority of itsunit employees those who had been employed at itspredecessor cannot, on the facts herein, be controlling onwhether, with respect to this element of successorshiptest, it should be viewed as a successor employer Theunit employees at CSIC cannot reasonably view theirjobs as being unaltered in light of the fact there has beensuch a reduction in the number of unit employees fromapproximately 163 at Capitol Steel to approximately 16at CSIC 20 I am not unmindful that mere dimumtion inthe employee complement of the bargaining unit doesnot relieve a successor of its duty to bargain However,that factor may not be viewed in isolation Other factorsthat need to be considered are, for example, that the em-ployees herein were told when they were hired theywould be and they do perform as general shop employ-ees whereas at Capitol Steel they worked in some 46 dif-ferent unit classifications Although steel fabricationwork primarily involves lifting, cuttmg, welding, and fit-ting steel, the skill levels required to perform specifictypes of fabrication work vanes greatly according to theundisputed testimony of CSIC Quality Control ManagerHyde Hyde stated the acceptance cntena for highwaybridge steel work, which CSIC performs, is "a lot morestringent" than the steel work utilized in highnsebuildings which type work Capitol Steel performedThus, not only are CSIC's employees in a smaller unitperforming general shop work rather than specifically as-signed jobs, they are also working under different ac-ceptance criteria than they did at Capitol Steel In lightof the above, I am persuaded Counsel for the Generalcounsel has failed to demonstrate that the same jobs existat CSIC under the same working conditions that existedat Capitol SteelAlong this same line, it is important to note the man-agement atmosphere at CSIC is completely differentfrom what it had been at Capitol Steel As employees20 I reject counsel for the General Counsel's contention that I consideras a point of comparison between CSIC and Capitol Steel, the number ofemployees Capitol Steel employed during its last month (December 1985)in business when it only employed 20 unit employees rather than when itemployed 163 unit employees prior to October 1985 To consider CapitolSteel's work force as being that of its last month in operation would not,in my opinion, be viewing the situation through the eyes of the employ-ees involved herein It would be unreasonable to assume the employeesviewed Capitol Steel's work force as being the small number of employ-ees It employed right before It went out of business CAPITOL STEEL & IRON CO497Williams and Whitmire testified, employees at CapitolSteel had to follow a somewhat rigid chain of commandwith respect to any problems, actual or perceived,whereas at CSIC they are free to discuss their problemsnot only with their immediate supervisors but withanyone in management up to and including the chairmanof the board/chief executive officer Therefore, the unitemployees at CSIC cannot help but perceive they areworking for a new and substantially different employerWith respect to any common officials and supervisiorsat the two companies, only CSIC President Nesom hadbeen an official of Capitol Steel His primary functions atCapitol Steel were in the areas of marketing and saleswhereas at CSIC he serves as the hands-on overall dailymanager of the enterprise As of 5 October 1987, thedate of the Union's bargaining demand, six (includingCSIC President Nesom) of the nine supervisory andoffice employees at CSIC had been employed at CapitolSteel However, of that six, only two held the same posi-tions at Capitol Steel that they now hold at CSIC,namely, Plant Supervisor (Manager) Cagle, and ChiefEstimator Whitman Of the remammg four, at least onehad not been employed by Capitol Steel during the 5years preceding his employment at CSIC Two of the sixmentioned above are the chief draftsman and administra-tive assistant and the record does not reflect that theyhave any direct contact with the unit employees As ofthe trial herein, only two CSIC employees that had pre-viously worked for Capitol Steel are performing thesame work in the same location under the same supervi-sion that they had at Capitol Steel Thus, although thereis substantial supervisory carryover from Capitol Steel toCSIC, I am persuaded the employees would nonethelessview CSIC as a new and substantially different employ-er I so conclude first because CSIC President Nesom'sduties have changed from marketmg and sales to overalldaily management As one witness put it, he is on theshop floor far too much Secondly, only two employeescurrently are supervised by the same supervision in thesame area doing the same work they had performed atCapitol Steel Additionally, one of the officer/manage-ment/supervisory personnel at CSIC had not worked atCapitol Steel at any time during the 5 years precedinghis employment at CSIC Clearly, the unit employeescould not reasonably view that individual as a carryoverfrom their old employer Additionally, the evidencetends to indicate that Plant Manager Cagle functions atCSIC more or less as a first level supervisor whereas atCapitol Steel he was removed from immediate supervi-sion of unit employees Stated differently, there were anumber of lower level supervisors that reported to andfunctioned between Cagle and the unit employees atCapitol Steel whereas that does not appear to be the caseat CSIC In light of all the above, I am persuaded theunit employees could not at any time have reasonablyviewed CSIC as a continuation of Capitol Steel based onthe makeup of its management and supervisionCSIC only purchased approximately 36 or 37 of the500-plus items of Capitol Steel equipment that was soldat public auction in June 1986 Of the $47,000 total thatCSIC spent at the Capitol Steel auction, only $25,000was for equipment Included in that $25,000 for equip-ment was $7800 for a "Grove crane" that was leased outand not utilized by CSIC Therefore, CSIC only utilizes$17,200 worth of equipment in its operations that is pur-chased from Capitol Steel CSIC's purchases must becompared to the $665,000 in revenues that were derivedfrom the sale of all of Capitol Steel's assets at the publicauction Since the Capitol Steel auction, CSIC has ob-tained other equipment from other sources at a cost of$160,000 21 CSIC utilizes its equipment from CapitolSteel and elsewhere essentially in a centralized one workbay area whereas Capitol Steel utilized numerous workbay areas Thus, I conclude that CSIC, under the cir-cumstances herein, does not use the same machinery andequipment in the same manner of location that CapitolSteel didCSIC does not serve any of the customers previouslyserved by Capitol Steel The mainstay of CSIC's steelfabrication business is highway bridge work whereasCapitol Steel only sold $6 million of type work out ofsales totaling $600 million Furthermore, Capitol Steelnever performed $5 million of the $6 million in highwaybridge work that it sold Specifically, it did not performwork on a $5 million highway bridge contract that it hadwith Boh Brothers and that work was shipped out in anunfabncated status from Capitol Steel to a competitorthat actually performed the work Thus, it is clear CSICis in a different type steel fabrication business and doesnot service any customers previously serviced by CapitolSteel Accordingly, I find such to strongly militateagainst a finding of continuity between Capitol Steel andCSICAs a result of the above changes, and in light of all thefactors outlined in this decision, I am persuaded produc-tion steps and job assignments have been and/or are per-ceived to have been substantially modified such as tocompel a finding that CSIC is not the successor to Cap-itol SteelWhen the hiatus of approximately 8 months betweenthe demise of Capitol Steel and the commencement ofoperations by CSIC is viewed in light of all these cir-cumstances, it is clear that factor also favors a findmgthat CSIC is not the successor to Capitol Steel From theemployees' perspective, the fact Capitol Steel was dor-mant for approximately 8 months would be Just onemore indication to them that CSIC was something otherthan a continuation of their old employer's enterpriseIn summary, I conclude, after applying the principlesoutlined earlier to the facts herein, that the record com-pels a finding that CSIC's operations do not involve a"substantial continuity of the business enterprise" of Cap-itol Steel such that would support the 8(a)(5) allegationshereinAccordingly, I recommend the 8(a)(5) complaint alle-gations be dismissed21 I find of no great moment the fact that Capitol Building Corpora-tion, the lessor herein, purchased certain cranes at the auction of CapitolSteel's assets in order to make its (Capitol Building Corporation s) prop-erty more marketable to lessees like CSIC 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWI Capitol Steel and Iron Company (CSIC) is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act2 Shopmen's Local Union No 546, affiliated withInternational Association of Bndge, Structural and Orna-mental Iron Workers is a labor organization within themeaning of Section 2(5) of the Act3 Capitol Steel and Iron Company (CSIC) is not thesuccessor of Capitol Steel Corporation (Capitol Steel)4 Capitol Steel and Iron Company has not engaged inthe unfair labor practices alleged in the complaint[Recommended Order for dismissal omitted from pub-lication]